Title: To Alexander Hamilton from John Allen, 22 July 1799
From: Allen, John (1763-1812)
To: Hamilton, Alexander


          
            Sir,
            Litchfield, July 22. 1799.
          
          I have written to Mr. McHenry, as has Genl. Tracy, recommending a Mr. Horace Stone of this place, for a 2nd Lieutcy. in the Army. If there be any vacancy in any of the old Regts. or should one occur soon in Col. Taylor’s, it is Wished very much that Mr. Stone may have the Appointt. He is a fine, manly, brave young fellow of about 23, and is thought highly of by the Officers of the Army stationed here.
          In whatever manner you, Sir, act in  inducing Appointments, I pray you to give the weight of your Influence in favour of this young man—it will be remembered as a particular obligation on your most Obedient and Most humble servant
          
            John Allen.
          
          Gen. Hamilton
        